Case 1:15-cr-00867-RMB Document 583 Filed 12/18/19 Page 1 of 2

King & Spalding LLP
KING & SPALDING | 188 Avenue ofthe Americas, 35th Floor
New York, NY 10036-4603

Tel: +1212 556 2100

Fax: +1 212 556 2222

www. kslaw. cont

 

 

 

 

 

USDC SDNY
POCUMENT Andrew C. Hruska
Partner
ELECTRONICALLY FILED Direct Dial: +1 212 5562278
POC He Direct Fax: +1 252 556 2222
1 nn re ahruska@kslaw.com
DATE WILED: (2 [/4 19

 

 

December 17, 2019

VIA HAND DELIVERY

 

Honorable Richard M. Berman, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. Tiirkiye Halk Bankasi A.S., a/k/a/ “Halkbank”
U.S. District Court for the Southern District of New York
No. 1:15-er-00867-RMB

Dear Judge Berman:

We submit this letter, along with the attached appendices, to request this Court stay
further proceedings on behalf of Tiirkiye Halk Bankasi A.S. (“Haikbank” or the ““Bank”). On
December 17, 2019, the Bank filed a petition for mandamus to the Second Circuit, seeking an
order directing this Court to allow Halkbank to enter a special appearance, The petition is
attached to this letter as Attachment B. The Bank respectfully requests that this Court stay all
proceedings, including the show cause briefing, hearing, and the subsequent arraignment,
pending a decision by the Second Circuit on the Bank’s mandamus petition. As set forth in the
attached Memorandum of Law (Attachment A), a stay is required to protect the Bank from
irreparable harm while the petition is pending.

* 3% % * *

 
Case 1:15-cr-00867-RMB Document 583 Filed 12/18/19 Page 2 of 2

December 17, 2019
Page 2

For the foregoing reasons and the reasons set forth in Halkbank’s Memorandum of Law,

this Court should grant Halkbank’s request to stay proceedings pending the Second Circuit’s

LLL

Andrew C. Hruska

ruling on the Bank’s mandamus petition.

   
 

By E-Mail and U.S. Mail:
Michael Dennis Lockard, Esq.
Sidhardha Kamaraju, Esq.
David William Denton, Jr., Esq.
Jonathan Rebold, Esq.

Kiersten Fletcher, Esq.

United States Attorney’s Office
Southern District of New York
One St. Andrew’s Plaza

New York, New York 10007

By Hand:

Honorable Richard M, Berman

United States District Judge

Daniel Patrick Moynihan United States Courthouse
Courtroom 17B

500 Pearl St.

New York, New York 10007

 

 
  

 

 

fur tue pbusdeys by SCAR ow

my (9/19, Govt vhoy eeGent a

 

 

    

 

 

    

® Grief wil! aathen hes,
SO ORDERED:.
Date: rel? e ‘49 Kechonesl N.Bramess |

 

Richard M. Berman, U.S.D.J,

 

 

 
